DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 10 recites the limitation “the timing source”.   The limitation is lack of antecedent basis, and it is unclear on how the “the timing source” is formed or obtained in the claimed method.
-Regarding claim 19 recites the limitation “The system of claim 19”.  It is unclear on which system claim 19 refers to.  It is suggested that the limitation is changed to --The system of claim 12--.
-Claim 20, depended on claim 19, is therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (2020/0166912) in view of Grover (5,361,277).
-Regarding claim 1, Schneider et al  teaches a method, performed by a system (as shown in figure 1), for synchronizing a plurality of nodes (S1, S2) to a timing signal (“test signal”, [0078]), the method (see figure 1) comprising: 
procedure of (comprising (A1) of (M)) of receiving the timing signal at a top-level measurement circuit (M), (see [0089]); 
procedure (comprising (A1) of (S1)) and ((A1) of (S2)) or receiving the timing signal at the plurality of nodes (see [0089, 0097]), 
wherein each of the plurality of nodes are connected by a daisy-chain network comprising a forward transmission path (“outward path”, [0025]) and a reverse transmission path (“return path”, [0025]) connected at a midpoint of (L3) (see [0025]); 
procedure determining, at the top-level measurement circuit, a total round-trip delay (“Δt0 (i.e. the runtime of the test signal from the output A1 of the communication unit M to the input E2 of the communication unit M”), [0084]) of the timing signal over the daisy-chain network (see [0084]); 

procedure of calculating a respective timing offset (“compensation value”, [0100, 0101]) for each of the plurality of nodes (see [0100, 0101]) , 
wherein the respective timing offset is equal to a difference (“difference of the time differences”, [0082]) between the latency of the timing signal to the midpoint of the daisy-chain network and the respective latency of the timing signal from the node to the midpoint of the daisy-chain network (see [0079-0081, 0100, 0101]) and particularly see “the communication unit S1 is adapted to obtain a compensation determination value from a further communication unit M, S2 and to determine the compensation value on the basis of the compensation determination value and the time difference”, [0079], “a line parameter of 2 results.  The difference of the time differences…is expediently divided by the line parameter”, [0082]); and 
procedure of adjusting a local time-of-day counter ((ZR) of S1 or  (ZR) of S2) at each of the plurality of nodes based upon the respective timing offset of the node to synchronize the plurality of nodes to the timing signal (see [0040, 0081, 0100, 0101]).
Schneider et al  teaches that the top-level measurement circuit informs each of the plurality of node information on the total  roundtrip delay, and each of the plurality nodes calculates the respective timing offset, as being equal to a difference between the total  roundtrip delay and its respective round-trip delay, divided by 2, (see [0079-00810100, 0101]).
In Schneider et al, a latency of the timing signal from the top-level measurement circuit to the midpoint of the daisy-chain network is one half of the total round-trip delay, and a 
Schneider et al  does not teach that the method comprises: estimating, at the top-level measurement circuit, a latency of the timing signal to the midpoint of the daisy-chain network as one half of the total round-trip delay, and estimating, for each of the plurality of nodes, a respective latency of the timing signal from the node to the midpoint of the daisy-chain network as one half of the respective round-trip delay, as claimed.
It is well-known in the art, as evidenced by Grover, that a half of a given delay  (TA) can be obtained by dividing the given delay by 2 (see figure 2).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Schneider et al, as taught by Grover, in such a way that the top-level measurement circuit would further determine  one half of the total round-trip delay by dividing the total round-trip delay by 2, and instead of informing each of the node information on the total round-trip delay, it would inform each of the node information on the half of the total round-trip delay, wherein each of the node would further determine one half of the respective round-trip delay by dividing the respective round-trip delay by two, and calculate the respective timing offset as being equal to a difference between the one half of the total round-trip delay and the one half of the respective round-trip delay, so that the implementation would become another embodiment, derived from teachings of Schneider et al  and Grover, for obtaining the respective timing offset as a difference between the latency of the timing signal to the midpoint of the daisy-chain network and the respective 
-Regarding claim 3, Schneider et al  teaches that the method comprises: delay-balancing neighboring nodes (being the plurality of nodes) of the plurality of nodes, wherein neighboring nodes are delay-balanced when a propagation delay of the timing signal between two neighboring nodes over the forward transmission path is equal to a propagation delay of the timing signal between the two neighboring nodes over the reverse transmission path (see figure 1).
-Regarding claim 8, Schneider et al  in view of Grover does not teach that in the method, the timing signal comprises a pulse-per-second (PPS) signal, as claimed.
It is well-known in the art, as also evidenced by Grover, that such a timing signal can be a repetitive signal (see (VIEW AT SITE A), figure 2).
For further application, since the method of Schneider et al  in view of Grover does not teach in detail on how the timing signal is formed, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Schneider et al  in view of Grover, as further taught by Grover, in such a way that in the method, the timing signal would be configurable as a periodical signal, e.g., a pulse-per-second (PPS) signal, so that the implementation would become another embodiment, derived from teachings of Schneider et al  and Grover, for forming and obtaining the timing signal, as required and expected in the method.
-Regarding claim 9, Schneider et al  teaches that the timing signal can comprise a time-of-day reference (“Time stamp”, [0105]).

Note that the recitation “the timing source is a primary reference time clock” is not given here any patentable weight over Schneider et al  in view of Grover because the clause merely specifies a certain “timing source” and does not further limit the claimed scope of the method that anticipated by Schneider et al  in view of Grover.
-Regarding claim 12, as applied to claim 1 set forth above and herein incorporated, Schneider et al  in view of Grover teaches a system (as shown in figure 1 of Schneider et al) for synchronizing a plurality of nodes (S1, S2) to a timing signal (“test signal”, [0078] of Schneider et al), the system (see figure 1 of Schneider et al) configurable of comprising: 
the plurality of nodes, each of the plurality of node comprising a respective measurement circuit (being the respective node); 
a daisy-chain network (as shown in figure 1 of Schneider et al) connecting each of the plurality of nodes, the daisy-chain network comprising a forward transmission path (“outward path”, [0025] of Schneider et al) and a reverse transmission path (“return path”, [0025] of Schneider et al) connected at a midpoint (L3) (see [0025] of Schneider et al); 
a top-level measurement circuit (M) for receiving a timing signal transmitted over the forward transmission path, for receiving the timing signal over the reverse transmission path of the daisy-chain network, for determining a total round-trip delay (“Δt0 (i.e. the runtime of the test signal from the output A1 of the communication unit M to the input E2 of the communication unit M”), [0084] of Schneider et al) of the timing signal over the daisy-chain network and for estimating a latency of the timing signal from the top- level measurement 
-Regarding claim 13, Schneider et al  teaches that the system comprises a timing source (inherently included in ((M), figure 1] of Schneider et al) for providing the timing signal to the top-level measurement circuit and to the plurality of endpoints over the daisy-chain network (see figure 1 and [0084] of Schneider et al).

-Claim 16 is rejected with similar reasons for claim 3.
Allowable Subject Matter
Claim 11 is allowed.
Claims 2, 4-7, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten, as suggested, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632